Citation Nr: 1310848	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  The Veteran and his Spouse testified at a formal hearing before a decision review officer at the RO in March 2007.  Transcripts of these hearings are of record.  The Board, among other things, remanded the issue on appeal for additional development in November 2008 and January 2011.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for posttraumatic stress disorder (PTSD) should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue remaining on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case. 


REMAND

Although the issue on appeal has been previously remanded, the Board finds that further development is required for an adequate determination.  The Board's January 2011 remand instructions included that the Veteran be scheduled for a VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include PTSD, that was either incurred during active service or that developed as a result of a verified event during active service.  

A review of the record shows the Veteran underwent VA examinations in April 2011 and February 2012.  The Board notes, however, that the April 2011 examiner provided a diagnosis of panic disorder most likely caused by or a result of military service without supporting rationale for the opinion and that the January 2012 examiner provided a diagnosis of PTSD and related the diagnosis to a stressor event that has not been verified.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that VA regulations provide that in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2) (2012).  The Veteran is shown to have been adequately notified of the information necessary for additional VA assistance in obtaining records to corroborate his claimed stressful events in service.  Based upon the available record, the Board finds that further efforts as to this matter would be futile.

The Veteran has stated that he witnessed the deaths of two friends in automobile and train accidents in service.  At his March 2007 hearing he stated that while he was serving guard duty in Germany a fellow soldier shot a gun into the air and that he experienced fear with the thought that they could have been killed.  A review of the available record includes no corroborating evidence that these alleged in-service events occurred.  

The Board notes that pursuant to the January 2011 remand the Veteran received a psychiatric examination in April 2011 and that the examiner provided diagnoses of major depressive disorder and panic disorder without agoraphobia.  The examiner further found that the Veteran's panic disorder was most likely caused by or a result of military service, but that his depressive disorder was unlikely the result of military service.  It was also noted that he did not meet the criteria for a diagnosis of PTSD because his stressors-seeing friends killed by trains and automobiles-had not been confirmed.  While the Board acknowledges the opinion of the examiner that the Veteran's panic disorder was related to service, the examiner did not provide any rationale for this opinion.

In January 2012, the agency of original jurisdiction, noting that the conclusion of the April 2011 examiner was inadequate, requested an additional medical opinion.  The Veteran underwent examination by another psychologist in February 2012 and diagnoses of PTSD and depression secondary to his PTSD were provided.  The examiner found the Veteran's PTSD was at least as likely as not due to his active duty military service, but associated his PTSD to the unverified in-service stressor of his witnessing the death of a friend.  VA treatment records dated in January 2012 also provided diagnoses of PTSD and depressive-type psychosis.  In light of the conflicting medical evidence in this case and the complex nature of the Veteran's claim, the Board finds that an additional examination conducted by a VA psychiatrist is required for an adequate determination.

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  For certain chronic diseases set forth in 38 C.F.R. § 3.309, including, in pertinent part, psychoses, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  For the purposes of this presumption, the term "psychoses" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2012).

In order to prevail on the issue of service connection there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The elements required to establish service connection for PTSD are similar to those required to establish service connection for other acquired psychiatric disorders.  With regard to PTSD, the evidence must establish: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by a psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include PTSD, panic disorder, or depressive-type psychosis, that was either incurred during active service or that developed as a result of a verified event during active service.  It should be noted that, based upon the available record, the stressor events that he witnessed the deaths of two friends in automobile and train accidents and that he was present when a fellow soldier shot a gun into the air are not verified.  

The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated tests should be performed.  A complete rationale for any opinions should be provided and the opinions should be reconciled with the other evidence of record, including the April 2011 and February 2012 VA opinions.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).




